DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/20/20 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 13, 15-16 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2014/0084444).

or 144 combined with all metal layers 164; [0024]-[0025] noting that 144&164 help dissipate heat; [0033]) disposed on the surface; a heat insulation layer 162 ([0024]) disposed on the surface to cover the heat dissipation layer and the first die (see fig. 3, noting that fig. 3 is intended to be implemented in fig. 6 as stated in [0029]); a heat sink 76 (fig. 6, [0032]) disposed on the second die; and a heat conduction structure 72 (or 72&74; fig. 6, [0029]) spaced apart from the second die in a lateral direction on the surface to connect (indirectly or directly) the heat dissipation layer to the heat sink, wherein the heat insulation layer covers at least a portion of an upper surface of
the heat dissipation layer (explicit on fig. 3; for the alternative interpretation above where the heat dissipation layer is 144&164, an upper surface of 144&164 has basically a step configuration that the upper surface of 164 is part of, and the limitation above is still true).

b.	Re claim 2, the heat dissipation layer is disposed to cover at least a portion of the first die (explicit on figs. 3-6).


d.	Re claim 4, the first die and the second die are coupled to each other by a connection structure (32A or 32B; figs. 3&6, [0021]), and wherein the heat dissipation layer is spaced apart from the connection structure in a lateral direction.

e.	Re claim 5, the heat dissipation layer comprises at least one of metal, alloy, and carbon fiber ([0025]).

f.	Re claim 6, each of the first and second dies comprises a circuit wiring (30 or 38A for dies 10, 130 for the first die as defined above; see figs. 1&3, [0013], [0015], [0024]), and wherein the heat dissipation layer is separated from the circuit wiring and is electrically floated (thermal path 60 is disclosed in [0025]-[0026] as floated, therefore, the heat dissipation layer as defined above and which is electrically connected to the floating path 60 is also electrically floated).

g.	Re claim 8, the limitation “the first die is a higher heating element in comparison to the second die” does not structurally distinguish over the first die as interpreted above which is capable of generating more heat than the memory die 10 when current passes through its resistors and other passive elements (see MPEP 2114.I&II).



i.	Re claim 15, Lin discloses a stacked semiconductor package (fig. 6 implemented with fig. 3; see [0029]) comprising (see claim 1 rejection above as to which section to read for each identified element): a first die 120&&126A-B&130 (see die explanation above for the first die); a heat dissipation layer a heat dissipation layer 164 (or 144 and all metal layers 164) disposed on a surface (top surface) of the first die to cover at least a portion of the first die; a second die (lowest memory die 10 or stack of dies 10) stacked on the surface and connected to the first die by a connection structure 142 (figs. 3&6, [0024]); a heat insulation layer 162 disposed on the surface to cover (at least in part; see explanations in claim 1 rejection above) the connection structure, the heat dissipation layer, and the first die; a heat sink 76 disposed on the second die; and a heat conduction structure 72 (or 72&74) spaced apart from the second die in a lateral direction on the surface to connect (directly or indirectly) the heat dissipation layer to the heat sink (fig. 6), wherein the heat insulation layer covers at least a portion of an upper surface of the heat dissipation layer (explicit on fig. 3; for the alternative interpretation above where the heat dissipation layer is 144&164, an upper surface of 144&164 has basically a step configuration that the upper surface of 164 is part of, and the limitation above is still true).
.

Allowable Subject Matter
Claims 7, 9-12, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the rejected claim(s) above have been considered but are moot because the new ground of rejection rely on a re-interpretation of previously used art in view of Applicants’ amendments and Applicants’ arguments do not apply to such a re-interpretation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899